Title: From George Washington to Henry Knox, 24 September 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Sepr 24th 1792

Your letter of the 15th instt, with its enclosures, came duly to hand.
It is exceedingly to be regretted that all the attempts of Government

to bring the hostile Indians acquainted with the real designs of it—(so far as it respects the disputes with them)—should be so pointedly marked with misfortune, disappoint or delay. Captn Brants illness, and the sickness & delays of the other Chiefs of the Six Nations, are inauspicious of a favourable result; for much is not to be expected from the single attempt of Captn Hendricks however zealously he may labour in the Cause of humanity & Peace; and as prest appearances are so ominous of a continuation of the War, no pains, nor no expence within the bounds of moderation ought to go unessayed to ascertain the nature, extent and strength of the Confederation against which we are to contend; that our measures may be regulated accordingly. Without a competent knowledge of these facts we shall grope in the dark; and may meet disaster when danger is not expected. To this end General Wayne should be particularly instructed—and the Indian Agents also—Nor would it be amiss if some expedient could be devis’d to obtain intelligence from Detroit, that the British accts of these matters might be likewise known. From the nature, & circumstances of this War good information is scarcely to be obtained, at least not to be relied on, but from a comparison of the intelligence which is obtained through different channels.
In your letter to Genl Wayne of the 7th instt, Copy of which is among the enclosures you have forwarded to me, he is informed, that you will “immediately write to the President of the U. States & request his orders on certain conditional Statements relatively to the proportion of Troops which may probably be necessary to retain in the upper parts of the Ohio.” No such statement is yet come to my hands—of course I am unprovided with the means by which to form a judgment on this head; but under my present view of the matter, & the uncertainty in which we seem to be of the final & positive result of the grand Council of the Indians, holden at the Miami, the longer the decision is with-held the better; provided sufficient time is allowed the Troops to cover themselves comfortably for the Winter. And here, while it occurs, let me ask why the same kind of Huts, & mode of covering that was adopted by the army last War may not be again practiced, except permanent Barracks, for sufficient Garrisons, at the established Posts. If Scantling, Brick, &ca are to be provided by the Qr Master it will be attended with considerable expence, and if for

a temporary purpose only will be thought injudiciously incurred; and besides, how can this be done, conveniently, before the dispos[it]ion of the Troops is resolved on?
I am in sentiment with you, that Sub-Legionary Pay masters, and Sub-legionary Adjutants (the latter aided by the Sergeant Majors) are competent to their respective duties without Battalion Officers of this description—at any rate I conceive that the experiment ought to be made with the latter in the 1st inste. My observation on every employment in life is, that wherever, and whenever one person is found adequate to the discharge of a duty by close application thereto it is worse executed by two persons—and scarcely done at all if three or more are employed therein, besides, as you have very properly observed, the danger of money is encreased in proportion to the number of hands into which it is committed.
As Major Fish declines the Office of Adjutant General, & Colo. Sproat who (I believe) is on the Spot, is willing to accept it, I have no objection to his entering on the duties; provided it is known that he is a man of liberal education and correct in his writings—doubts of these qualifications in Colo. Posey are the only obstacles to my giving him a preference to any other.
I have no objections to Sergeants Dunn & Jones filling vacant Ensigncies if they have given sufficient evidence of their fitness; but as there have been some impositions already in people of this Class I recommend strict caution in future—Richardson Should be mentioned to Genl Wayne, that his behaviour may be noticed. A likely young man in Alexandria of the name of Turner, has been strongly recommended to me for an Ensigncy—It is said (among other things in his favor) that a number of young, country born men would enlist under him. I have answered, let him “ascertain that fact, and then apply with the list of them.”
If the Evidence in the case of Ensign Morgan is all given in, it becomes proper he should be ordered to the Army for his trial—& if it is necessary in this case, & will not be establishing an unusual, & bad precedent to do it in the name of the President, I have no objection to the measure. If discretion was a trait of this Officers character or fairness the view of his Advisers, I should hope he would abandon the idea of presenting a Memorial to be tried in Philadelphia or that he wd hesitate a moment to go where he is ordered; if, however, the latter should happen, it would be

well, before it is reported to me to have him & his friends admonished in a friendly way of the consequences that must follow disobedience; for neither the Military or Civil government shall be trampled upon with impunity whilst I have the honor to be at the head of them. I have no objections to his being tried at Pittsburg, and if their is no reasons opposed to it (unknown to me) I wd advise it. That it cannot happen in Philadelphia is certain—military Propriety, the public Service[,] convenience, & the precedent such a measure would establish are so strongly opposed to it that it is wonderful, he should ever have sufferd the idea to enter into his mind. Why might not another Officer, if endulgence was granted in this instance, apply for a similar one—nay, why not to be carried to Boston, or Charleston as inclination on the expectation of benefits to be derived from it, might prompt.
I perceive in the copy of General Wayne’s letter to you beforementioned, that there has been some remissness on the part of the Contractors at Pittsburgh. This ought not to be suffered in the smallest degree, for one neglect or omission, is too apt to beget another, to the discontentment of the Troops & injury of the Service; whereas a rigid exac⟨tion⟩ in every case checks a departure on their par⟨t⟩ from the Contract in any and no indulgence is ever allowed by them to the p⟨ublic⟩. In a former letter led thereto by the observations of Mr Belli I requested that some consideration might be besto⟨wed⟩ on the mode suggested by him of supplying the Troops by means of a Commissary; but I have heard nothing from you on the Subject since.
The Orders given to the Officer who commanded the Escort of money, and to Genl Wayne, respecting the Supervisor appear to have resulted from necessary precaution, and if war⟨r⟩anted by the Constitution & Laws, were undoubtedly proper; and of course are approved. With esteem I am &ca

G. W——n

